ACCEPTED
                                                                                         03-14-00801-CV
                                                                                                4265807
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    2/24/2015 3:32:41 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                               NO. 03-14-00801-CV
                   IN THE THIRD COURT OF APPEALS
                                                          FILED IN
                                                    3rd COURT OF APPEALS
         ____________________________________________________
                                                       AUSTIN, TEXAS
THE UNIVERSITY OF TEXAS SYSTEM AND THE UNIVERSITY OF2/24/2015
                                                     TEXAS AT 3:32:41 PM
                                                                  DALLAS
                             Appellants,              JEFFREY   D. KYLE
                                                            Clerk
                                          v.
          KEN PAXTON, ATTORNEY GENERAL OF THE STATE OF TEXAS
                                Appellee,
                                   v.
                          MARILYN CAMERON
                          Intervenor/Appellee.
          _________________________________________________

     On Appeal from the 345th Judicial District Court of Travis County, Texas
                  Trial Court Cause No. D-1-GN-11-001923
              The Honorable Stephen Yelenosky, Judge Presiding
         __________________________________________________

   APPELLANTS’ UNOPPOSED MOTION FOR EXTENSION OF TIME
                  TO FILE OPENING BRIEF


TO THE HONORABLE JUSTICES:

      Come now, appellants, the University of Texas System and the University of

Texas at Dallas, and files this Unopposed Motion for Extension of Time to File

Opening Brief, and in support thereof would respectfully show the Court as follows:

      The current briefing schedule in this case provides for appellants to file their

opening brief on or before February 27, 2015. Appellants seek an extension of time

to file until March 30, 2015. No previous extensions of the briefing schedule have




                                      Page 1 of 3
been requested by any party in this case. Counsel for appellee and intervenor have

stated to appellants’ counsel that they are not opposed to this motion.

      Undersigned counsel was recently assigned to this case and needs additional

time to prepare the brief.

      Appellants respectfully request that this Court grant their Unopposed Motion

for Extension of Time to File Appellant’s Opening Brief.

                             Respectfully submitted,

                             KEN PAXTON
                             Attorney General of Texas

                             CHARLES E. ROY
                             First Assistant Attorney General

                             JAMES E. DAVIS
                             Deputy Attorney General for Civil Litigation

                             ROBERT O’KEEFE
                             Division Chief
                             Financial Litigation, Tax, and Charitable Trusts Division

                             /s/ H. Melissa Mather___________
                             H. Melissa Mather
                             State Bar No. 240102216
                             Assistant Attorney General
                             Financial Litigation, Tax, and Charitable Trusts Division
                             P.O. Box 12548
                             Austin, TX 78711-2548
                             (512) 475-2540 - Telephone
                             (512) 477-2348 – Fax
                             melissa.mather@texasattorneygeneral.gov
                             Attorney for Appellants

                                        Page 2 of 3
                       CERTIFICATE OF SERVICE
      I hereby certify that on February 24, 2015, a true and correct copy of
Appellants’ Unopposed Motion for Extension of Time to File Opening Brief was
served via e-service and/or e-mail, to the following:

Kimberly L. Fuchs
Chief, Open Records Litigation
Administrative Law Division
P.O. Box 12548, Capital Station
Austin, Texas 78711-2548
kimberly.fuchs@texasattorneygeneral.gov
Attorney for Appellee Attorney General

Marilyn Cameron
18222 Outback Lakes Trail
Humble, Texas 77346
mizcameron@yahoo.com
Intervenor/Appellee


                                   /s/ H. Melissa Mather_______________
                                   H. Melissa Mather




                                  Page 3 of 3